MEMORANDUM *
James Robert McKay (“McKay”) lacked standing to challenge the search of the chicken coop, which was dilapidated and open to the elements. McKay did not pay rent for use of the chicken coop, and had no ability to exclude others from accessing it. McKay therefore fails to assert a subjective expectation of privacy that is objectively reasonable. See United States v. Silva, 247 F.3d 1051, 1055 (9th Cir.2001); United States v. Parks, 285 F.3d 1133, 1141 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.